Order entered October 26, 2020




                                       In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-20-00823-CV

        IN THE INTEREST OF R.M., R.M., AND R.M., CHILDREN

               On Appeal from the 469th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 469-54067-2018

                                      ORDER

      As directed to do so, appellant has filed written verification he has requested

the reporter’s record.     Accordingly, we ORDER Stephanie M. Hunn, Official

Court Reporter for the 469th Judicial District Court, to file the reporter’s record no

later than November 30, 2020.        Because appellant filed in the trial court a

statement of inability to afford costs and nothing in the record reflects appellant

has been ordered to pay costs, the record shall be filed without payment of the

reporter’s fee. See TEX. R. CIV. P. 145(a).

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Hunn and the parties.

                                              /s/   KEN MOLBERG
                                                    JUSTICE